Citation Nr: 1013425	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  04-38 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1989 to August 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, in relevant 
part, the RO denied service connection for a back condition 
and a bilateral ankle condition and continued a 
noncompensable evaluation for the bilateral pes planus and a 
noncompensable evaluation for the bilateral hearing loss.

The Veteran had requested in November 2004 both a hearing 
before the Decision Review Officer (DRO) and a hearing before 
a Veterans Law Judge.  In March 2005 the Veteran withdrew in 
writing his request for a travel board hearing and in January 
2006 he withdrew his request for a hearing before the DRO.

This matter came before the Board in July 2008, at which time 
it was remanded to the RO through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the AMC to conduct certain evidentiary and 
procedural development and following its attempt to complete 
the requested actions, the case was returned to the Board.  
In April 2009 the Board denied service connection for the low 
back disability and denied entitlement to a compensable 
evaluation for the service-connected pes planus disability; 
however, the Board remanded the claims of entitlement to 
service connection for bilateral ankle disability and 
entitlement to a compensable evaluation for bilateral hearing 
loss.  In January 2010 service connection was granted for 
left and for right chronic ankle strain, a full grant of that 
issue on appeal.  The Board finds that its remand order has 
been complied with sufficiently.  A remand by the Board 
confers upon the appellant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The sole remaining issue, entitlement to a 
compensable evaluation for bilateral hearing loss, is now 
before the Board for review.  

FINDING OF FACT

Throughout the rating period on appeal, the Veteran has had 
no more than level I hearing impairment in the right ear and 
no more than level I hearing impairment in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to an increased rating 
for bilateral hearing loss.  He is assigned a noncompensable 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. §§ 4.85(b), 4.87 (2009).

Following the Veteran's August 2003 claim, the Veteran was 
afforded a February 2004 fee-based VA audio examination.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
40
40
LEFT
30
30
45
45
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.

The examiner noted the Veteran's reports of no family history 
of hearing loss, no history of ear infection, nor any post 
service noise exposure as a janitor.  The examiner found 
bilateral sensorineural hearing loss and bilateral constant, 
loud tinnitus.  The examiner himself did not indicate any 
claims file review.

The Board notes that the Veteran was already service-
connected for his tinnitus disability with a 10 percent 
evaluation, the highest available rating.  The Board also 
notes there are no private treatment reports in the record 
and following his notice of disagreement, the Veteran 
submitted copies of his service treatment records that 
pertained to his hearing in service. 

In March 2006 the Veteran was afforded another fee-based VA 
audiology examination.  The examiner noted the Veteran's 
acoustic trauma in service, the constant tinnitus, the 
Veteran's post-service occupation as a custodian for then 9 
years without hearing protection, then entering a hearing 
conservation program.  The Veteran denied exposure to loud 
sound outside of military service.  The Veteran reported he 
was not receiving any treatment for his hearing.  He reported 
constant ringing in his ears, difficulty hearing people in 
the same room if he doesn't see them, and difficulty hearing 
in background noise.  The hearing loss caused him 
considerable inconvenience at home and at work, where he did 
not hear when he had been paged.  His hearing condition did 
not result in any time lost from work.  

On the authorized audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
40
LEFT
20
15
15
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner found the hearing loss disability had resolved 
and that there was no ratable hearing loss bilaterally.

Following the July 2008 Board remand order, the Veteran was 
afforded another VA audiological examination; however that 
examiner did not included any numerical results of the 
audiological testing in his report.  The Board found that 
September 2008 examination insufficient and ordered another 
examination in the Board's April 2009 remand.

In July 2009 the Veteran was afforded another VA audiological 
examination.  The claims file was reviewed.  Again the 
Veteran reported he had difficulty hearing if someone was not 
facing him and he denied recreational and occupational noise 
exposure.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
25
LEFT
15
10
10
10
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 in the left ear.

The examiner noted pure tone thresholds were within normal 
limits across all frequencies bilaterally, speech reception 
thresholds were in good agreement with the pure tone results 
and word recognition ability was excellent bilaterally.  The 
examiner found the Veteran's hearing to be within normal 
limits.

The Board notes there are no VA treatment reports of record 
pertaining to the Veteran's hearing and in an August 2008 
statement regarding his hearing, the Veteran stated in a 
silent room he can hear constant ringing with humming. 

Applying the findings of the July 2009 VA audiology 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a compensable 
rating assignment for the Veteran's hearing loss.  
Considering that the Veteran's right ear manifests an average 
puretone threshold of 17.5 decibels, and 100 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the Veteran's right ear hearing loss to be Level I 
impairment.  Moreover, considering that the Veteran's left 
ear manifests an average puretone threshold of 13.75 
decibels, and 98 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear 
hearing loss to be Level I impairment.

Again, in July 2009, the Veteran's right ear hearing acuity 
is designated as Level I hearing loss.  The Veteran's left 
ear hearing acuity is designated as Level I hearing loss.  
Applying those findings to 38 C.F.R. § 4.85, Table VII, a 
noncompensable evaluation is derived.  

The Board notes that again the July 2009 VA examiner reviewed 
the claims file and noted there was no new pertinent 
information in the records.  The examiner noted the Veteran's 
history of military, occupational, and recreational noise 
exposure and that the Veteran reported difficulty hearing 
when the speaker did not face him.  The Veteran had denied a 
history of ear disease and ear trauma.  The Board finds the 
July 2009 examination legally sufficient.   

Applying the findings of the July 2009 VA examination to the 
rating criteria for hearing impairment, the Board concludes 
that there is no basis for a compensable rating assignment 
for the Veteran's hearing loss.  Considering that the 
Veteran's right ear manifests an average puretone threshold 
of 17.5 decibels, and 100 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's 
right ear hearing loss to be Level I impairment.  Moreover, 
considering that the Veteran's left ear manifests an average 
puretone threshold of 13.75 decibels, and 98 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the Veteran's left ear hearing loss to be Level I 
impairment.  Applying those findings to 38 C.F.R. § 4.85, 
Table VII, a noncompensable evaluation is derived.  

Moreover, neither ear shows an exceptional pattern of hearing 
impairment under Table VIA.  Therefore, the provisions of 38 
C.F.R. §§ 4.86(a) or 4.86(b) are not for application.

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  Therefore, any impact of the 
hearing loss on the Veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal.

The Board has considered whether other diagnostic codes would 
provide a higher evaluation for the Veteran; however, there 
are no treatment records in the claims file indicating an 
objective finding of occasional dizziness or dizziness and 
occasional staggering to consider a 10 percent or 30 percent 
evaluation respectively under Diagnostic Code 6204 for 
peripheral vestibular disorders.  Nor is there a diagnosis of 
Meniere's syndrome (endolyphatic hydrops) with hearing 
impairment with vertigo less than once a month, with or 
without tinnitus, such that the Board may have considered a 
30 percent evaluation under Diagnostic Code 6205.  

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the appellant receiving an increased rating, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

In this instance, the Veteran's service-connected bilateral 
hearing loss disability is clearly accounted for in the 
noncompensable evaluation.  The Board finds the Diagnostic 
Codes adequately address the Veteran's symptoms.  The Veteran 
has not claimed any hospitalization because of his bilateral 
hearing loss and the Veteran did not attribute any time lost 
at work to his bilateral hearing loss, though he repeatedly 
reported difficulty hearing a speaker if he could not see the 
speaker.  As such, the diagnostic code for the Veteran's 
service-connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008)  

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2003.  Notice was provided as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
July 2008, and his claim was readjudicated in the November 
2008 supplemental statement of the case. 

Furthermore, for an increased-compensation claim, section § 
5103(a) provides that the Secretary notify the claimant that, 
(1) to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice may also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Such 
notice was provided to the Veteran in July 2008 and the 
Veteran responded with the August 2008 statement.    

Moreover, the record shows that the appellant was represented 
by the Disabled American Veterans (DAV) organization (and its 
counsel) throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a legally 
sufficient audiological examination, obtained medical 
opinions as to the etiology and severity of disability, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file, and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


